Citation Nr: 0810698	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  05-25 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to restoration of accreditation to represent 
claimants before the Department of Veterans Affairs (VA).

2.  Entitlement to stay of cancellation of accreditation to 
represent claimants before VA, pending completion of all 
administrative and judicial review.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision by the VA Office 
of General Counsel (VAOGC) that cancelled the appellant's 
accreditation to represent claimants before VA.  

The appellant filed a Notice of Disagreement (NOD) in August 
2003 requesting reinstatement of his accreditation, and also 
requesting that the cancellation of accreditation be stayed 
until all administrative and judicial review had been 
completed.  

VAOGC sent the appellant a letter in October 2003 stating 
that, because the Board does not have jurisdiction to review 
decisions that are not related to claims for VA benefits, and 
because the cancellation of accreditation is not a matter 
subject to VA administrative review, the appellant's August 
2003 letter was not considered to be a valid NOD, and a 
Statement of the Case (SOC) would not be issued.

The appellant thereupon submitted a Petition for Writ of 
Mandamus to the United States Court of Appeals for Veterans 
Claims (Court), requesting the Court to compel VA to issue an 
SOC.  A decision by the Court in October 2003 denied the 
appellant's petition, based on a finding that the issue of a 
challenge to termination of accreditation is not within the 
jurisdiction of the Board.  Bates v. Principi, 17 Vet. App. 
443 (2004)

The appellant thereupon appealed to the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), which 
issued a mandate in June 2005 that reversed the Court's 
decision and directed the Court to issue the requested writ.  
The Federal Circuit's decision found that the Board has 
jurisdiction to review a VA accreditation-cancellation 
decision.  Bates v. Nicholson, 398 F.3d 1355 (Fed. Cir. 
2005).

In June 2005, in compliance with the order of the Federal 
Circuit, the Court issued a Writ of Mandamus directing VA to 
provide the appellant with an SOC.  VAOGC issued the SOC in 
July 2005 that addressed both issues characterized on the 
title page, and the appellant filed a substantive appeal in 
July 2005.
 

FINDINGS OF FACT

1.  The VA General Counsel's decision to cancel the 
appellant's accreditation to represent claimants before VA 
contains no identified errors of law or fact.

2.  There is clear and convincing evidence of record that the 
appellant accepted unlawful compensation for preparing, 
presenting and prosecuting claims for VA benefits; solicited 
and contracted for illegal fees; and, misled and deceived 
claimants to VA benefits.

3.  A stay of implementation of cancellation of the 
appellant's accreditation to represent claimants before VA, 
pending completion of all administrative and judicial review, 
would be inconsistent with the nature of the findings against 
the appellant and with VA's duty to administer its programs 
in the best interest of veterans and other claimants.


CONCLUSIONS OF LAW

1.  The appellant is not entitled to restoration of 
accreditation to represent claimants before VA.  38 U.S.C.A. 
§§ 5904, 5905 (West 2002 & Supp. 2006); 38 C.F.R. §§ 14.633, 
20.609 (2007).

2.  The criteria for a stay in the implementation of 
cancellation of the appellant's accreditation to represent 
claimants before VA, pending completion of all administrative 
and judicial review, are not met.  38 U.S.C.A. § 5904 (West 
2002 & Supp. 2006); 38 C.F.R. § 14.633 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PROCEDURAL DUE PROCESS 

Jurisdiction

In Bates v. Nicholson, 398 F.3d 1355 (Fed. Cir. 2005), the 
U.S. Court of Appeals for the Federal Circuit held that the 
Board has jurisdiction to review this case.  


Perfection of the Appeal to the Board 

After the appellant was notified of the adverse determination 
by the VA General Counsel, terminating his accreditation to 
represent claimants for benefits before VA, the appellant 
filed a notice of disagreement in August 2003.  

In response to the statement of the case, dated in July 2005, 
the appellant filed a substantive appeal in July 2005, which 
perfected the appeal to the Board.  38 C.F.R. § 20.200.  In 
his substantive appeal, the appellant indicated that he did 
not want a hearing before the Board.  38 C.F.R. § 20.700. 


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 38 C.F.R 
§ 3.159 (2007) amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.    

Section 5904 of Chapter 59 of Title 38 of the United States 
Code (Agents and Attorneys) governs the recognition by VA of 
an individual as an agent for the preparation, presentation, 
and prosecution of claims under the laws administered by the 
Secretary.  As the recognition by VA of an individual as an 
agent is not a benefit as defined under Chapter 51 (Claims, 
Effective Dates, and Payments), the VCAA does not apply.  See 
Lueras v. Principi, 18 Vet. App. 435 (2004) (The notice 
provisions of the VCAA do not apply to claims under Chapter 
53 of Title 38 of the United States Code as the appellant is 
not seeking a benefit as defined under Chapter 51 (Claims, 
Effective Dates, and Payments). 


Notice under 38 C.F.R. § 14.633(e) 

Notwithstanding that the notice provisions of the VCAA do not 
apply, 38 C.F.R. § 14.633(e), implementing 38 U.S.C.A. 
§ 5904, contains its own notice provisions as to notice 
required in terminating the accreditation of an agent. 

Under 38 C.F.R. § 14.633(e), in terminating the accreditation 
of an agent, upon receipt of information from any source 
indicating failure to meet the requirements of accreditation 
under 38 C.F.R. § 14.629, the Regional Counsel of the 
jurisdiction shall initiate an inquiry into the matter.  If 
the result of the inquiry justifies further action, the 
Regional Counsel shall take the following action as to 
agents:  notify the agent of an intent to cancel 
accreditation, including the reasons for the impending 
cancellation, and inform the agent of the right to request a 
hearing on the matter or to submit additional evidence within 
10 working days of receipt of such notice, and such time may 
be extended for a reasonable period upon a showing of 
sufficient cause. 

The record shows that the Inspector General of the Department 
of Veterans Affairs (VAOIG) began investigating the appellant 
consequent to a complaint regarding the appellant's 
representation, received in 1996.  In December 2000 the VA 
Regional Counsel notified the appellant of the Regional 
Counsel's intent to cancel the appellant's accreditation to 
represent claimants before VA.  

Notice was made via a 15-page Notice of Intent to Cancel 
Accreditation (NICA) listing six specific charges, as 
follows: (1) charging, or allowing to be paid by a claimant, 
for services rendered before the date on which the Board 
first makes a final decision on the case, in violation of 
38 U.S.C.A. § 5904(c)(1) and 38 C.F.R. § 20.609(c); (2) 
charging veterans an unreasonable fee in light of the 
services rendered, in violation of 38 C.F.R. § 20.609(e); (3) 
directly or indirectly soliciting, contracting for, charging, 
receiving, or attempting to solicit, contract for, charge, or 
receive any fee of compensation from a veteran for services 
rendered before VA, in violation of 38 U.S.C.A. § 5905(1); 
(4) contracting directly with a veteran, and indirectly using 
legal fee payer arrangements, before the Board issued a final 
decision, in violation of 38 U.S.C.A. § 5905(1); (5) engaging 
in a practice that was deceitful, misleading, and/or 
threatening to any actual prospective client, in violation of 
38 U.S.C.A. § 5904(b)(5); and, (6) acting in an 
unprofessional and unethical manner in violation of 38 C.F.R. 
§ 14.633(c)(4).

Each of the six charges on the NICA listed specific 
violations.  The NICA advised the appellant of his right to 
request a hearing on the matter or to submit additional 
evidence within 10 working days of receipt of the notice, and 
a copy of the NICA was provided to the appellant's attorney. 

In accordance with 38 C.F.R. § 14.633(f), the Director of the 
Chicago RO appointed an employee of the Roanoke, Virginia RO 
to conduct the hearing.  The hearing was conducted from 
January 22-29, 2002 at the Chicago RO.  

As required by § 14.633(f), a member of the Regional 
Counsel's office presented the evidence; the appellant was 
represented by his current attorney.  During the hearing the 
parties were afforded the opportunity to present evidence and 
argument, to examine witnesses, and to cross-examine 
witnesses of the adverse party.  The parties also submitted 
post-hearing briefs.  

The Hearing Officer submitted a 282-page Recommended Finding 
to the Regional Counsel in May 2002 stating that the Hearing 
Officer recommended revocation of the appellant's 
accreditation; a copy of the Recommended Finding was sent to 
appellant's attorney.  

The Regional Counsel reviewed the report of the Hearing 
Officer and forwarded the case to VAOGC in May 2002 for final 
agency decision.  In July 2003 the VAOGC issued the action on 
appeal.

In summary, the record shows that the appellant was afforded 
the procedural safeguards of notice under 38 C.F.R. 
§ 14.633(e) and the opportunity to be heard and to submit 
additional argument.  For these reasons, the veteran has 
received the benefit of full due process, and no further 
statutory or regulatory due process development is required. 


Laws and Regulations

As a threshold matter, the Board notes that 38 U.S.C.A. 
§ 5904 was changed effective December 2006 during the course 
of this appeal. 

Where a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies, unless Congress provided otherwise or 
permitted VA to do otherwise, and VA does so.  Marcoux v. 
Brown, 9 Vet. App. 289 (1996); VAOPGCREC 11-97 (Mar. 24, 
1997).  However, revised statutory or regulatory provisions 
may not be applied to any time period prior to the effective 
date of the change.  38  U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).

The intent of these provisions is to compensate claimants who 
might have been unaware or less diligent in filing a claim 
for benefits to which they were otherwise entitled by 
enactment of the liberalizing legislation.  McCay v. Brown, 
106 F.3d 1577, 1580 (Fed. Cir. 1997).  

In this case, there is no indication that Congress intended 
the revised provisions of 38 U.S.C.A. § 5904, as in effect 
from December 2006, to have retroactive effect.  The Board 
has accordingly applied the provisions of 38 U.S.C.A. § 5904 
as in effect prior to December 2006 in the adjudication of 
the appeal. 

In a related matter, the Board finds that appellate review 
may proceed in this case without awaiting finalization of 
proposed new attorney fee regulations, as these will only 
effectuate the December 2006 legislative changes and will not 
have retroactive effect on the appellant's current appeal 
before the Board. 


Attorney accreditation

Under the statutes and regulations in effect prior to 
December 2006, the Secretary may recognize any individual as 
an agent or attorney for the preparation, presentation, and 
prosecution of claims under laws administered by the 
Secretary.  The Secretary may require that individuals, 
before being recognized under this section, show that they 
are of good moral character and in good repute, are qualified 
to render claimants valuable service, and otherwise are 
competent to assist claimants in presenting claims. 
38 U.S.C.A. § 5904(a). 

The Secretary, after notice and opportunity for a hearing, 
may suspend or exclude from further practice before the 
Department any agent or attorney recognized under this 
section if the Secretary finds that such agent or attorney:

(1) Has engaged in any unlawful, unprofessional, or 
dishonest practice; 
(2) Been guilty of disreputable conduct;
(3) Is incompetent; 
(4) Has violated or refused to comply with any of the 
laws administered by the Secretary, or with any of the 
regulations or instructions governing practice before 
the Department; or
(5) Has in any manner deceived, misled, or threatened 
any actual or prospective claimant. 38 U.S.C.A. 
§ 5904(b). 

Accreditation shall be canceled when the General Counsel 
finds, by clear and convincing evidence, one of the 
following:
(1) Violation of or refusal to comply with the laws 
administered by the Department of Veterans Affairs or 
with the regulations governing practice before the 
Department of Veterans Affairs;

(2) Knowingly presenting or prosecuting a fraudulent 
claim against the United States, or knowingly providing 
false information to the United States;

(3) Demanding or accepting unlawful compensation for 
preparing, presenting, prosecuting, or advising or 
consulting, concerning a claim;

(4) Any other unlawful, unprofessional, or unethical 
practice. (Unlawful, unprofessional, or unethical 
practice shall include but not be limited to the 
following-deceiving, misleading or threatening a 
claimant or prospective claimant; neglecting to 
prosecute a claim for 6 months or more; failing to 
furnish a reasonable response within 90 days of request 
for evidence by the Department of Veterans Affairs, or 
willfully withholding an application for benefits.)  
38 C.F.R. § 14.633(c). 

Upon receipt of information from any source indicating 
failure to meet the requirements of §14.629, improper 
conduct, or incompetence, the Regional Counsel of 
jurisdiction shall initiate an inquiry into the matter.  If 
the result of the inquiry does not justify further action, 
the Regional Counsel will close the inquiry and maintain the 
record for 3 years.  38 C.F.R. § 14.633(e)(1).

If the result of the inquiry justifies further action, the 
Regional Counsel shall inform the General Counsel of the 
result of the inquiry and notify the agent or attorney of 
intent to cancel accreditation.  The notice will also state 
the reason(s) for the impending cancellation and inform the 
party of a right to request a hearing on the matter or to 
submit additional evidence within 10 working days of receipt 
of such notice.  Such time may be extended for a reasonable 
period upon a showing of sufficient cause.  38 C.F.R. 
§ 14.633(e)(2).

If a hearing is requested, a hearing officer will be 
appointed by the Director of the regional office involved.  
The hearing officer shall not be from the Office of the 
Regional Counsel.  The hearing officer will have authority to 
administer oaths.  A member of the Regional Counsel's office 
will present the evidence.  The party requesting the hearing 
will have a right to counsel, to present evidence, and to 
cross-examine witnesses.  Upon request of the party 
requesting the hearing, an appropriate Department of Veterans 
Affairs official may issue subpoenas to compel the attendance 
of witnesses and the production of documents necessary for a 
fair hearing.  38 C.F.R. § 14.633(f).

The hearing shall be conducted in an informal manner and 
court rules of evidence shall not apply.  Testimony shall be 
recorded verbatim.  The hearing officer shall submit the 
entire hearing transcript, any pertinent records or 
information, and a recommended finding to the Regional 
Counsel within 10 working days after the close of the 
hearing.  The Regional Counsel will immediately forward the 
entire record to the General Counsel for decision.  38 C.F.R. 
§ 14.633(f).

The decision of the General Counsel is final.  The effective 
date for termination of accreditation shall be the date upon 
which a final decision is rendered.  The records of the case 
will be maintained in the General Counsel's office for 3 
years. 38 C.F.R. § 14.633(g). 


Attorney representation

In connection with a proceeding before the Department with 
respect to benefits under laws administered by the Secretary, 
a fee may not be charged, allowed, or paid for services of 
agents and attorneys with respect to services provided before 
the date on which the Board of Veterans' Appeals first makes 
a final decision in the case. Such a fee may be charged, 
allowed, or paid in the case of services provided after such 
date only if an agent or attorney is retained with respect to 
such case before the end of the one-year period beginning on 
that date. The limitation in the preceding sentence does not 
apply to services provided with respect to proceedings before 
a court.  38 U.S.C.A. § 5904(c)(1). 

Attorneys-at-law and agents may charge claimants or 
appellants for their services only if both of the following 
conditions have been met:

(i) A final decision has been promulgated by the Board 
of Veterans' Appeals with respect to the issue, or 
issues, involved; and

(ii) The attorney-at-law or agent was retained not later 
than one year following the date that the decision by 
the Board of Veterans' Appeals with respect to the 
issue, or issues, involved was promulgated.  38 C.F.R. 
§ 20.609(c).  

Whoever (1) directly or indirectly solicits, contracts for, 
charges, or receives, or attempts to solicit, contract for, 
charge or receive, any fee or compensation except as provided 
in 38 U.S.C.A. §§ 5904 or 1984, or (2) wrongfully withholds 
from any claimant or beneficiary any part of a benefit or 
claim allowed and due to the claimant or beneficiary, shall 
be fined as provided in title 18 of the U.S. Code, or 
imprisoned for not more than one year, or both.  38 U.S.C.A. 
§ 5905.


II.  Factual Background

The VAOGC action on appeal canceled the appellant's 
accreditation to represent claimants before VA based on the 
following findings:

First, that the appellant had violated 38 U.S.C.A. 
§ 5904(c)(1) and 38 C.F.R. § 20.609(c) by charging and 
receiving attorney fees from 11 named claimants for  his 
services prior to the issuance of a final decision by the 
Board.  The VAOGC found specifically that the appellant 
circumvented the regulation by using a putative "third party 
fee payer" in eight situations (claimants BA, DB, LC, BH, 
JL, FS, JV, RW) and by characterizing money received by 
claimants as a "gift" rather than as a fee in three 
situations (claimants DC, FH, GH). 

Second, that the appellant had violated 38 U.S.C.A. § 5905(1) 
by soliciting illegal fees from client FS and by contracting 
for illegal fees from client BF.  In both cases, the fees 
were solicited prior to issuance of a final decision by the 
Board.

Third, that the appellant had used misleading and deceptive 
practices in attempting to induce claimant FS to pay a fee.  
Specifically, the appellant communicated to FS and to FS' 
wife (who was the third party "legal fee payer") that 
prompt payment of a fee to the appellant would protect the 
claimant's disability rating from potential future reduction.  
 
In conclusion, the VAOGC found clear and convincing evidence 
that the appellant had engaged in unlawful practice and 
violated laws administered by VA; in particular, the 
appellant had accepted unlawful compensation for preparing, 
presenting and prosecuting claims for VA benefits in 
violation of 38 U.S.C.A. § 5904(c)(1), that the appellant had 
solicited and contracted for illegal fees in violation of 
38 U.S.C.A. § 5905(1), and that the appellant had misled and 
deceived a claimant.  VAOGC further found that clear and 
convincing evidence established that in committing these acts 
the appellant had engaged in conduct that should result in 
cancellation of accreditation under 38 U.S.C.A. § 5904(b)(4) 
and (5) as implemented by 38 C.F.R. § 14.633(c)(1), (3) and 
(4).

In response to the above, the appellant's NOD cites five 
specific instances of alleged unlawful behavior by VA in the 
action under appeal, as follows.

First, that VA impermissibly used the office of the VA 
Inspector General (VAOIG) to investigate and substantiate the 
allegations against the appellant.  

Second, that the Hearing Officer failed to apply the 
Administrative Procedures Act (APA) to the adjudicatory 
hearing.

Third, that VA failed to provide the appellant adequate pre-
enforcement notification and the opportunity to conform his 
behavior to VA regulations.

Fourth, that VA lacked authority to review fee agreements 
between the appellant and the disinterested third parties who 
retained the appellant to pursue claims before VA.

Fifth, that 38 C.F.R. § 14.633(g) is invalid because it is 
more restrictive than the underlying statute.   

The appellant's substantive appeal added five issues on 
appeal not identified on the NOD, as follows.  

First, that the appellant's fee agreements during the period 
1995 to 1999, the period in question, did not violate 
38 C.F.R. § 20.609(g) as then in effect.  

Second, that VA's action is unlawful use of a criminal 
statute (38 U.S.C.A. § 5905) in an administrative context.

Third, that the VA Hearing Officer wrongfully denied the 
appellant access to records pertaining to VA's investigation, 
including Grand Jury testimony.  

Fourth, that the appellant did not actually mislead or 
deceive any client.  

Fifth, that VA has not shown the appellant intended to 
mislead or deceive any client.

The appellant's substantive appeal also stated that, in 
addition to the specific arguments made therein, the 
appellant intended to dispute every allegation or inference 
in the rating decision and SOC that are inconsistent with the 
appellant's position on the issues or expressly admitted by 
the appellant.


III.  Analysis

The Board is obligated to analyze the credibility and 
probative value of all evidence, account for the evidence 
that it finds persuasive or unpersuasive, and provide reasons 
for its rejection of any material evidence favorable to the 
veteran.  Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614,618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991). 

However, the Board is not required to discuss all evidence 
when the Board has supported its decision with thorough 
reasons and bases regarding the relevant evidence.  Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001).

The Board's findings on each of the issues raised by the 
appellant are articulated below.

 
Appellant's issue # 1: Whether 38 C.F.R. § 14.633(c) is valid

The appellant contends 38 C.F.R. § 14.633(c) is more 
restrictive than the underlying statute and accordingly 
invalid on its face.  

The underlying statute, 38 U.S.C.A. § 5904(b), states that 
VA, after notice and opportunity for a hearing, may suspend 
or exclude from further practice before the Department any 
agent or attorney based on a finding that the attorney has 
committed one of five specified violations. (Emphasis added.)  
The implementing regulation, 38 C.F.R. § 14.633(c), states 
that accreditation shall be cancelled when the VAOGC finds 
that one of four specified violations was committed by the 
attorney.  (Emphasis added.) 

The appellant specifically contends that 38 C.F.R. 
§ 14.633(c) is more restrictive than 38 U.S.C.A. § 5904(b) in 
that the statute provides for two remedies - either 
"suspension" or "exclusion" - but the regulation provides 
for only one remedy, "cancellation."  The appellant further 
argues that since the regulation is therefore invalid on its 
face, VA's action against the appellant under color of that 
regulation is necessarily invalid as a matter of law.

The Board disagrees, for the reasons below.

The statute does not define "suspension" or "exclusion."  
Similarly, the regulation does not define "cancellation."  
Although the term "suspension" arguably implies a 
banishment that is more temporary (and accordingly less 
onerous) than the other two terms, neither the statute nor 
the regulation distinguishes between the three terms with 
regard to the practical effects such as possibility of 
eventual reinstatement, imposition of other sanctions, etc.  
There is accordingly no indication that the regulation on its 
face is more restrictive than the statute, or in any way 
inconsistent with the statute.

The Board accordingly finds no reason to hold that 38 C.F.R. 
§ 14.633(c) is invalid and should not be applied in 
adjudication of the case on appeal.


Appellant's issue # 2: Whether VAOGC's decision is consistent 
with 38 C.F.R. § 20.609(g) (1995-1999)

The appellant concedes that his fee agreements would be in 
violation of the current version of 38 C.F.R. § 20.609(g), 
but argues that his fee agreements during the period 1995 to 
1999, the period in question, did not violate 38 C.F.R. 
§ 20.609(g) as then in effect.  Accordingly, the appellant 
argues that VA's action is ex post facto application of an 
amendment to the regulation and invalid as a matter of law.

The appellant also contends that the VAOGC's findings 
regarding the appellant's violations of 38 U.S.C.A. 
§ 5904(c)(1) and 38 C.F.R. § 20.609(c) are inconsistent with 
38 U.S.C.A. § 20.609(g) as applicable during the period 1995-
1999.

The provisions of 38 C.F.R. § 20.609(g) in effect prior to 
and after 2002 are essentially identical, except that the 
current version added the language shown in italics: 

All agreements for the payment of fees for service of 
attorneys-at-law and agents (including agreements involving 
fees or salary paid by an organization, governmental entity 
or other disinterested third party) must be in writing and 
signed by both the claimant or appellant and the attorney-at-
law or agent.  The agreement must include the name of the 
veteran, or appellant if other than the veteran, the name of 
each disinterested third-party payer, the applicable VA file 
number, and the specific terms under which the amount to be 
paid for the services of the attorney-at-law or agent will be 
determined.  A copy of the agreement must be filed with the 
Board within 30 days of its execution.

On review, the Board cannot find any VAOGC findings that 
assert a connection between the appellant's violations of 
38 U.S.C.A. § 5904(c)(1) and 38 C.F.R. § 20.609(c) on the one 
hand, and the provisions of 38 C.F.R. § 20.609(g) (as in 
effect before or after 2002) on the other.  Similarly, the 
Board cannot find any indication that the VAOGC decision was 
based on any finding that the appellant had somehow violated 
38 C.F.R. § 20.609(g), effective before or after 2002.

The Board accordingly finds no indication whatsoever that the 
VAOGC's action on appeal is inconsistent with 38 C.F.R. 
§ 20.609(g) as in effect before or after 2002.

(The Board notes that 38 C.F.R. § 20.609(d)(2) was also 
amended in 2002 in regard to third-party fee contracts.  That 
amendment prohibited contingency fees, defined 
"disinterested third party" (to exclude spouses, parents 
and cohabitants), made the provisions of section (g) 
specifically applicable to third-party fee agreements, and 
imposed obligatory certification by the attorney that there 
was no agreement requiring the claimant to reimburse the 
third-party payer for fees paid.  Issues surrounding 
38 C.F.R. § 20.609(d)(2) are discussed in Issue # 9 below.)


Appellant's issue # 3: Whether VA unlawfully prosecuted the 
appellant under 38 U.S.C.A. § 5905

The VAOGC found "clear and convincing evidence" that the 
appellant had violated 38 U.S.C.A. § 5905 by soliciting and 
contracting for illegal fees from claimants.

The appellant argues that the VAOGC's application of 
38 U.S.C.A. § 5905 is legally insufficient for two reasons.  
First, the appellant asserts that 38 U.S.C.A. § 5905 is a 
criminal statute for which the government's burden of proof 
should be "beyond a reasonable doubt" rather than "clear 
and convincing evidence." Second, the appellant asserts that 
suspected violations of 38 U.S.C.A. § 5905 must be resolved 
by indictment and criminal trial, not by a VA administrative 
proceeding.  

Accordingly, the appellant asserts that the VAOGC's findings 
in regard to violation of 38 U.S.C.A. § 5905 are invalid as a 
matter of law.

In support of the appellant's contention, a law professor 
testified during the hearing that he was aware of no statute 
that would create an administrative action (versus criminal 
prosecution) to pursue a violation of 38 U.S.C.A. § 5905.  He 
also testified that in his opinion VA could not suspend or 
exclude an attorney under the provisions of 38 U.S.C.A. 
§ 5904 for unlawful practice including violation of elements 
of 38 U.S.C.A. § 5905, because the two sections "stand 
apart" from each other (which he defined as having separate 
histories and interpretations).
 
The Board disagrees, for the reasons below.

As noted above, the underlying statute, 38 U.S.C.A. 
§ 5904(b)(1), provides for the suspension of an attorney who 
is found by VA to have engaged in unlawful, unprofessional, 
or dishonest practice.  The implementing regulation, 
38 C.F.R. § 14.633(c)(1) and (4), requires VA to find by 
"clear and convincing evidence" practices including 
violation of or refusal to comply with the laws administered 
by  VA, and any other unlawful, unprofessional or unethical 
practice. 

Accordingly, the statute and the regulation clearly intend VA 
to find by clear and convincing evidence whether conduct is 
illegal and to thereupon act to cancel accreditation.  The 
Board emphasizes in this regard that 38 C.F.R. § 14.633 is an 
implementing regulation of 38 U.S.C.A. § 5904, not 
38 U.S.C.A. § 5905.

38 U.S.C.A. § 5905 provides for criminal penalties as 
provided in Title 18 (monetary fine, or imprisonment for not 
more than one year, or both) for persons who directly or 
indirectly solicit, contract for, charge or receive, or 
attempt to charge or receive any fee or compensation except 
as provided in 38 U.S.C.A. § 5904.  To the degree that 
38 U.S.C.A. § 5905 criminalizes certain conduct, it is a 
criminal statute as the appellant contends.

However, in this case 38 U.S.C.A. § 5905 is not being used by 
VA to impose criminal sanctions.  The VAOGC is within its 
jurisdiction to find, by clear and convincing evidence, that 
the appellant accepted fees outside those permissible under 
38 U.S.C.A. § 5904; by definition of 38 U.S.C.A. § 5905, any 
such fees are unlawful.  

The appellant argues that VAOGC is attempting to impose 
criminal sanctions by taking advantage of administrative 
process, including a lower burden of proof.  However, 
cancellation of representation is not an imposition of 
criminal sanctions, but rather an administrative action.  
Further, the VAOGC action on appeal does not subject the 
appellant to criminal penalties such as monetary fine or 
imprisonment.  Although VAOGC identified 38 U.S.C.A. § 5905 
as the basis for its finding that the appellant had accepted 
"unlawful" fees, in fact the VAOGC's actual actions and 
sanctions on appeal were administrative actions appropriately 
taken under the provisions of 38 U.S.C.A. § 5904, not § 5905.  
  


Appellant's issue # 4: Whether the VA Hearing Officer 
unlawfully denied the appellant access to records pertaining 
to VA's investigation

The appellant contends that the VA Hearing Officer violated 
fundamental fairness by withholding items of evidence 
developed during VA's investigation.  The appellant argues 
that denial of access to these records prejudiced his ability 
to represent himself adequately, and that since 38 U.S.C.A. 
§ 5905 is a criminal statute he should have been afforded 
access to all investigative records (apparently raising a 
Brady due process argument that he was entitled to any 
evidence that may be exculpatory, including records of the 
Federal grand jury proceedings).

The Board disagrees, for the reasons below.

Review of the file shows that the appellant was notified of 
all records that VA intended to consider as evidence during 
the hearing, and was provided copies of most if not all of 
those records.  To the extent that any investigative records 
existed that were not provided to the appellant, the file 
does not show that any such records were used by either the 
Hearing Officer or the VAOGC in adjudicating the issue on 
appeal.  It is therefore not prejudicial to the appellant, or 
fundamentally unfair, if there were any existent 
investigative records that were not provided to him.

Further, as noted in the discussion of Issue # 3 above, the 
action on appeal disaccrediting the appellant is not a 
criminal prosecution, but rather an administrative action. In 
denying the appellant's demand for the investigative records, 
the Hearing Officer cited as analogy the protection afforded 
to grand jury proceedings, but such an analogy does not turn 
an administrative action into a criminal proceeding.  The 
action on appeal is administrative, not criminal, and Brady 
does not apply.

The record shows that the appellant insisted that Regional 
Counsel provide him with records from a Federal grand jury 
investigation.  The Regional Counsel advised the appellant 
repeatedly that any ongoing grand jury investigation was 
being conducted by the Department of Justice, not by VA, and 
that VA would not consider an outside investigation, such as 
that by the grand jury, in its determination in this case.  
One of the witnesses at the hearing, a VAOIG agent, had 
apparently participated in a grand jury investigation, but 
his testimony was restricted to the issues identified in the 
NICA (Transcript, pg. 62).  It appears that all documents 
associated with the testimony of that witness were provided 
to the appellant, and the appellant had the opportunity to 
cross-examine that witness.  

The Board can find nothing in the Hearing Officer's file, as 
reviewed by the VAOGC in making the determination on appeal, 
that shows any association with a grand jury investigation or 
other investigation, that was not provided to the appellant 
for appropriate challenge.  

 
Appellant's issue # 5: Whether the appellant misled or 
deceived any claimant

The VAOGC concluded that the appellant had deceived and 
misled claimant FS and had thus violated 38 U.S.C.A. 
§ 5904(b)(2) and (4).  

The VAOGC's conclusion was based on evidence that the 
appellant sent letters to FS and to FS' wife (who had a 
third-party-payer fee agreement with the appellant) 
immediately after FS was awarded an increase in disability 
compensation, advising them that VA is required to conduct 
periodic reexaminations of service-connected disabilities, 
and that compensation could be reduced if the condition was 
found to have improved.  The letters urged FS to contact the 
appellant as soon as he received his back-award check in 
order to prevent future reduction in benefits.   

Further, the letter to FS' wife stated in bold letters that 
the veteran's disability rating was total but not permanent, 
that it would be necessary for the appellant to bring another 
proceeding to try to make the rating permanent, and that VA 
would want to reexamine FS because the rating was not 
permanent.  

The VAOGC noted, however, that the appellant was aware - or 
should have been aware - that FS had been rated "permanently 
disabled" and the RO had already expressly declined to 
schedule a routine future examination.  The VAOGC also noted 
that contrary to the appellant's reference to a proceeding to 
make the rating permanent, there is no such thing as a 
"permanent rating" and no proceeding to affect such a 
rating.

Accordingly, the VAOGC concluded that appellant's letters to 
FS and to FS' wife were deceptive and misleading because they 
misstated legal requirements, left the impression that it was 
necessary for FS to retain the appellant in order to insure 
that his disability rating would not be reduced in the 
future, sought to induce payment of the appellant's fee by 
providing inaccurate information about possible future 
reevaluation of rating, and offered help with a proceeding 
that in fact could not be brought.

The appellant contends that the letters to FS and his spouse 
were not inherently misleading, but that VAOGC chose to 
misinterpret those letters in order to discredit the 
appellant.  The appellant also argues that there is no 
evidence that in fact either FS or his spouse was actually 
misled or deceived.

The Board has reviewed the April 2000 rating decision that 
awarded FS a 100 percent rating for PTSD; that rating 
decision clearly stated, "The veteran's posttraumatic stress 
disorder is now rated as 100 percent and no future 
examination has been scheduled.  Therefore, this condition is 
considered to be a total disability permanent in nature." 

The Board has also reviewed the correspondence sent by the 
appellant to FS and his wife, and finds that the letters are 
boilerplate letters essentially identical to letters of 
record that the appellant sent to other claimants after VA 
benefits were approved; the appellant in fact testified that 
the fee agreement with FS' wife does not differ in any way 
from his usual retainer agreement (Transcript pgs. 531-532).  
As noted by the Hearing Officer and the VAOGC, the letters 
are inherently misleading because they assert that VA would 
want to reexamine FS at a future date, and deceptive because 
they assert the appellant could somehow obtain a nonexistent 
"permanent rating" for FS. 
 
In regard to the question of whether claimant FS and his wife 
were actually deceived by the appellant's correspondence, the 
nature of this adjudication requires a finding that an 
attorney's practices were inherently deceptive and 
misleading, not that anyone was actually deceived or misled.  
However, the Board has reviewed the testimony regarding FS 
and his wife (Transcript Pgs. 189-194, 463-464, 477) and 
notes that they both testified to the effect that they were 
worried, based on the appellant's letters, that FS could lose 
his VA disability benefits unless the appellant received his 
fee.  This testimony shows that FS and his wife were in fact 
deceived and misled by the appellant's letters.  

The Board notes that private attorney BK testified that the 
veteran, FS, was not injured by being represented by the 
appellant, and that in fact FS had benefited by that 
representation (Transcript, pgs. 795-802).  Attorney BK also 
testified that the appellant's correspondence to FS and his 
wife was not deceptive or misleading, based on BK's 
understanding that a "permanent rating" removes the 
beneficiary from future examinations and allows other 
benefits such as adaptive housing (Transcript, pgs. 875-876). 

The Board finds, contrary to the testimony of attorney BK, 
that it is not particularly relevant that a claimant was/was 
not injured by, or did/did not benefit from, an attorney's 
representation.  Neither the statute nor the regulation 
requires a determination of actual injury or absence of 
actual benefit.  The statute and the regulation simply 
require that the claimant has been deceived or misled, and 
the Board has found that to be the case in this instance.

The Board also notes that BK's understanding of "permanent 
rating" is fundamentally flawed.  As was made abundantly 
clear during the hearing, while VA may determine that a 
physical disability is "permanent," the rating associated 
with that disability may fluctuate upward or downward 
according to the severity of symptoms.  There is accordingly 
no such thing as a "permanent rating," and any 
advertisement that an attorney or agent could help procure 
such a rating is inherently deceptive and misleading.   


Appellant's issue # 6: Whether there is evidence of intent to 
mislead or deceive

As noted above, the VAOGC concluded that the appellant had 
deceived and misled claimant FS and had thus violated 
38 U.S.C.A. § 5904(b)(2) and (4).  

The appellant argues that there is no evidence of actual 
intent on his part to mislead and deceive FS.  

Arguably, criminal prosecution for a violation of 38 U.S.C.A. 
§ 5905 would require evidence of intent, but finding 
misleading and deceiving practice under 38 U.S.C.A. 
§ 5904(b)(2) and (4) is an administrative action resulting in 
an administrative sanction.  If a communication from an 
attorney is found to be deceptive and/or misleading, there is 
no requirement to show actual intent on the part of the 
issuing attorney.   

However, in this case the letter sent by the appellant to FS' 
wife, in which the appellant stated that it would be 
necessary for the appellant to bring another proceeding to 
try to make the rating permanent, was very obviously intended 
to induce FS to retain the appellant for a nonexistent cause 
of action.  FS' wife testified that the letter frightened her 
into paying the appellant's fee, for fear that FS' rating was 
in jeopardy.

The Board finds that this letter was clearly intended to 
mislead FS as to his legal options and to deceptively induce 
FS into paying the appellant's fee.      


Appellant's issue # 7: Whether VA improperly relied on VA 
Office of the Inspector General (VAOIG) to investigate the 
appellant

The appellant contends the VAOGC improperly utilized the 
VAOIG to investigate allegations against the appellant.  The 
VAOGC's decision on appeal noted the appellant had raised 
this objection before the Hearing Officer, but found the 
objection insufficient to set aside any part of the 
proceedings.

The VAOIG performs the functions, has the responsibilities, 
and exercises the powers  derived from the Inspector General 
Act of 1978, codified as amended at 5 U.S.C.A. Appendix 3.  
See 38 U.S.C.A. § 312(a).

VAOIG must conduct investigations relating to the programs 
and operations of VA, and must conduct activities for the 
purpose of preventing and detecting fraud and abuse in VA 
programs and operations.  See 5 U.S.C.A. Appendix 3, § 
4(a)(1), (3).

In addition to the above, in carrying out its duties under 
the Inspector General Act the VAOIG is authorized to make 
such investigations and reports relating to the 
administration of the programs and operations of VA as are, 
in the judgment of the Inspector General, necessary and 
desirable.  See 5 U.S.C.A. Appendix 3, § 6(a)(1)(2).

The Inspector General Act authorizes the VAOIG to receive and 
investigate complaints from VA employees concerning the 
possible existence of an activity constituting a violation of 
laws, or regulations.  See 5 U.S.C.A. Appendix 3, § 7(a).

Review of the file shows that the VAOIG involvement in this 
case consisted of determining whether various third-party 
payer agreements between the appellant and various parties 
were fraudulent.  On several occasions, VAOIG investigators 
determined that putative third-party payers had entered into 
contingency fee agreements with the appellant, but those 
third parties understood at the time that they were not 
actually responsible for payment of the fees (and, in fact, 
the fees were paid directly by the veterans after the past-
due benefits were paid, not by the third parties).  VAOIG 
investigators also discovered instances in which third 
parties were listed as "legal fee payers" although those 
third parties, and/or the veteran/claimants, believed at the 
time that the third parties were merely acting as witnesses; 
again in these instances the eventual payers of the fees were 
the veterans themselves.

Based in large part on the investigation of the VAOIG, the 
VAOGC determined that it had been shown by clear and 
convincing evidence that the appellant's use of third-party 
payer agreements was a "sham" to facilitate the appellant's 
receipt of fees from claimants for service rendered prior to 
the first final Board decisions on the respective claims.  
The VAOG also used the investigation of the VAOIG in large 
part to determine that in at least some instances the 
purported disinterested third parties were not in fact 
disinterested.

Based on its review of the file, the Board finds that the 
VAOIG's investigation was entirely appropriate, as was the 
subsequent use of the reports of investigation by the VAOGC.  

As noted above, 38 C.F.R. § 14.633(e) requires the Regional 
Counsel to initiate an inquiry upon receipt of information 
from any source indicating failure to meet the requirements 
of accreditation under 38 C.F.R. § 14.629.  In the attorney 
accreditation cases that have been reviewed by the Board, it 
has been a matter of routine that the requisite inquiry has 
been conducted by VAOIG on behalf of the Regional Counsel.  
As noted above, the VAOIG is authorized under the Inspector 
General Act authorizes the VAOIG to receive and investigate 
complaints from VA employees (such as Regional Counsel) 
concerning the possible existence of an activity constituting 
a violation of laws or regulations; see 5 U.S.C.A. App. 3, § 
7(a).

To the extent that the appellant believes the VA's use of its 
OIG to conduct inquiries in attorney accreditation cases is 
ultra vires and violative of constitutional due process, the 
Board finds that the participation of VAOIG in this 
particular matter is within the jurisdiction of the VAOIG and 
is in accord with VA's internal policies and procedures.  The 
Board accordingly finds no constitutional due process basis 
on which the fruits of the VAOIG investigation should be 
invalidated.


Appellant's issue # 8: Whether the Hearing Officer wrongfully 
failed to apply the Administrative Procedures Act

The appellant contends the Hearing Officer wrongfully refused 
to apply the procedures of the Administrative Procedures Act 
(APA), 5 U.S.C.A. § 551 et seq., and that he consequently was 
denied procedural due process in conjunction with preparation 
for and conduct of the hearing.

The United States Supreme Court has defined the APA as 
"formal" in nature.  Wong Yong Sung v. McGrath, 339 U.S. 
33, 49 (1950).  

Prior to his hearing, the appellant filed a request for 
formal ruling regarding the applicability of the APA to the 
projected hearing (Vol. I, Pleading # 13).  The appellant 
argued therein that the APA applied because VA is a Federal 
agency, because the scheduled hearing would be a formal-on-
the-record adjudication of specific alleged violations, and 
because the scheduled hearing would necessarily be 
adversarial.

Regional Counsel denied the appellant's motion based on VA's 
position that the Hearing Officer would be bound in the 
projected hearing to follow 38 C.F.R. § 14.633(f), which 
provides sufficient procedural due process safeguards (Vol. 
III, Pleading # 33).  

There followed subsequent responsive motions by the appellant 
(Vol. III,  Pleading # 34) and by Regional Counsel (Vol. III, 
Pleading # 35) arguing Congressional intent, regulatory 
consistency, due process, whether or not the hearings would 
necessarily be "adversarial," applicability of the Freedom 
of Information Act (FOIA), nuances of Federal rulemaking and 
agency discretion, case law, and related issues.

The Board will not repeat all of the arguments put forth by 
the parties on this matter.  The Board simply finds that the 
hearing was clearly held under the provisions of 38 C.F.R. 
14.633(f), which does not require an on-the-record hearing 
prior to adjudication, and clearly states that hearings if 
requested  shall be conducted in an informal manner, and 
court rules of evidence shall not apply.  See 38 C.F.R. 
§ 14.633(f) (emphasis added).  

Accordingly, application of the APA would clearly be 
inconsistent with 38 C.F.R. § 14.633(f) and not appropriate.

On review of the hearing transcript, the Board finds that the 
appellant was afforded a hearing in which he was represented 
by counsel and had the right to cross-examine witnesses and 
produce evidence.  The appellant was in all respects afforded 
a hearing that fully conforms to the requirements articulated 
in 38 C.F.R. § 14.633; whether or not application of the APA 
would have been advantageous to the appellant is moot.

To the extent that the appellant is arguing that his due 
process was violated by the procedures of the hearing, to 
include the Hearing Officer's refusal to utilize the APA, the 
Board notes that prior to the hearing Regional Counsel 
voluntarily furnished the appellant with copies of VA 
exhibits 1 through 1281 to be introduced during the hearing.  
The Regional Counsel also afforded the appellant an 
opportunity prior to the hearing to review the claims files 
of every veteran named in the NICA, and to make copies of any 
relevant documents therein.  Finally, the appellant was 
advised of his right to subpoena witnesses and documents for 
presentation at the hearing.

The Board accordingly finds that the APA was not for 
application during the appellant's hearing, and that the 
appellant nonetheless received appropriate safeguards of his 
right to procedural due process.  


Appellant's issue # 9: Whether VA provided adequate pre-
enforcement notification 
 
The appellant contends VA failed to provide the appellant 
with pre-enforcement notification, thus violating the 
appellant's due process.  The VAOGC's decision on appeal 
noted the appellant had raised this objection before the 
Hearing Officer, but found the objection insufficient to set 
aside any part of the proceedings.

It appears that this issue grows out of the appellant's 
argument during the hearing to the effect that the term 
"disinterested party" as applied to third-party payers was 
not defined in 38 C.F.R. § 20.609(d)(2) during the period in 
question, and that he accordingly did not receive adequate 
pre-enforcement notice that he was in violation of an 
existing regulation, and/or the type of conduct that would be 
required to bring him into compliance with that regulation.

Specifically, under the provisions of 38 C.F.R. § 20.609(d) 
in effect since 2002, in third-party-payer situations, (i) 
the attorney may not charge contingency fees, (ii) a person 
is presumed not to be "disinterested" if that person is the 
spouse, child, parent or cohabitant of the claimant, and 
(iii) provisions relating to filing fee agreements with the 
Board apply.  These specific provisions were not in the 
versions of 38 C.F.R. § 20.609(d) prior to 2002, and a law 
professor testified during the hearing that an attorney who 
entered into a third-party payer agreement, even with a 
claimant's spouse, would not be in violation of  38 C.F.R. 
§ 20.609(d) as then in effect (Transcript pg. 685).

In support of his position, the appellant obtained the 
testimony of two law professors to the effect that the then-
current version of 38 C.F.R. § 20.609(d)(2) did not define 
"disinterested third party" (Transcript pgs. 679-685, 943-
949, 963-976, 996-1006).  Accordingly, the appellant argues 
that he was not on notice that his then-current third party 
payer agreements would be considered illegal by VA.

The Board has found no support in statute or regulation for 
the appellant's contention that VA was required to advise him 
prior to initiation of the investigation that he was 
suspected of violating VA procedures, and of the actions that 
would be required to bring him into compliance with those 
procedures.  The record proves conclusively that the 
appellant was provided ample notice prior to the enforcement 
as required by 38 C.F.R. § 14.633(d). 

Upon receipt of information from any source indicating 
failure of an attorney to meet the requirements for 
representation of claimants before VA as specified in 
38 C.F.R. § 14.629, improper conduct, or incompetence, the VA 
Regional Counsel of jurisdiction must initiate an inquiry 
into the matter.  If the inquiry justifies further action, 
the Regional Counsel must inform VAOGC of the result of the 
inquiry and also notify the attorney of intent to cancel 
accreditation. 38 C.F.R. § 14.633(d).

The notice to the attorney from Regional Counsel must state 
the reasons for the impending cancellation and inform the 
party of the right to request a hearing or to submit 
evidence. 38 C.F.R. § 14.633(d)(2).

Review of the file shows that the Regional Counsel provided 
pre-enforcement notice to the appellant fully compliant with 
the requirements of 38 C.F.R. § 14.633(d)(2) above.  The NICA 
ran to 15 pages, listed the specific charges in detail citing 
the relevant statutes and regulations, and identified the 
specific violations on which each charge was based in detail 
(including dates, times, and names).  The NICA also notified 
the appellant of his entitlement to a hearing.  Accordingly, 
as a "due process" matter, the appellant was clearly 
informed in detail of the allegations against him in December 
2000, and he had 13 months in which to prepare his response 
prior to the hearing in January 2002.  

After the hearing, the veteran had ample opportunity to 
present post-hearing argument prior to the Hearing Officer's 
recommendation in May 2002, and in fact the enforcement 
action on appeal (VAOGC termination of accreditation) was 
performed in July 2003, two-and-one-half years after the 
NICA.  The Board accordingly finds that the appellant has 
been afforded full and fair pre-enforcement notice in the 
matter under appeal.


Appellant's issue # 10: Whether VA has authority to review 
third-party fee agreements

The appellant contends VA lacks authority to review third-
party fee agreements. In support of this position, a law 
professor testified during the hearing that he could find no 
authority for VA to review third-party payer agreements under 
any VA                regulation (Transcript pgs. 690-691).  

The genesis of this issue is that attorneys may not charge 
for their services prior to the date the Board issues a final 
decision on the case.  See 38 C.F.R. § 20.609(c).  However, 
an attorney may receive a fee or salary from an organization, 
governmental entity, or other disinterested third party for 
representation of a claimant or appellant even though the 
conditions of paragraph (c) are not met. 38 C.F.R. 
§ 20.609(d)(2).

The appellant admitted during his hearing that he entered 
representation agreements with a number of specific persons 
prior to a final decision by the Board (Transcript pg. 259).  
However, the appellant asserts that such fee agreements 
represent contracts between himself and persons who are not 
the claimants; accordingly, VA does not have authority to 
review those agreements. 

The Board disagrees.  Subsequent to the January 2002 hearing, 
in which the law professor testified that he knew of no 
regulation giving VA authority to review third-party payer 
contracts, the Federal Circuit issued the decisions 
Carpenter, Chartered v. Secretary of Veterans Affairs, 343 
F.3d 1347, 1351-53 (2003).   The Federal Circuit found in 
Carpenter that VA has the authority to regulate fee 
agreements involving third parties, particularly when (as in 
this case) VA's actions are intended to prevent circumvention 
of the limitations on payment of attorney's fees in veterans 
benefit matters.  



Additional issue raised on appeal: General disagreement with 
the rating decision and SOC

The appellant's substantive appeal stated that, in addition 
to the ten issues detailed above, the appellant intended to 
dispute every allegation or inference in the rating decision 
and SOC that is inconsistent with the appellant's position on 
the issues or expressly admitted by the appellant.
 
As noted above, the Board is not required to discuss all 
evidence relating to this appeal, when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence.  Dela Cruz, 15 Vet. App. at 
148-49.

The Board has carefully reviewed the hearing transcript, the 
Hearing Officer's decision, the VAOGC decision on appeal, and 
the SOC, as well as the NOD and substantive appeal submitted 
by the appellant's representative.  Based on review of these 
documents, the Board finds that clear and convincing evidence 
shows the appellant committed the acts cited in the VAOGC 
decision on appeal.

First, clear and convincing evidence shows that the veteran 
committed multiple acts of entering into representation of 
claimants prior to a final decision by the Board.  These were 
typically in the form of third-party fee agreements in which 
another party - typically a family member - would agree to 
pay the appellant's fee, usually one-third of benefits 
recovered.  The appellant has not denied the existence of 
such agreements, but contends that they were not wrongful 
under the regulations then in force regarding disinterested 
third-party payers.  However, the appellant's correspondence 
shows that he was aware such actions were wrongful even prior 
to the change in the regulations.

Second, clear and convincing evidence shows that the 
appellant solicited illegal fees from claimant BF in that he 
entered into representation of the claimant prior to a final 
decision by the Board via a third-party fee arrangement with 
a friend of the claimant, although he was fully aware at the 
time that the fee would in fact be paid from the VA benefits 
to be paid to BF.

Finally, as discussed in detail in Issue # 5 above, clear and 
convincing evidence shows that the appellant used misleading 
and deceptive practices to induce claimant FS to pay his fee. 


Additional issue raised on appeal: Entitlement to stay of 
cancellation of accreditation pending completion of review

Under the terms of 38 C.F.R. § 14.633(g), the decision of the 
VAOGC on cancellation of accreditation is final, and the 
effective date of termination of accreditation is the date on 
which a final decision is rendered.  There is nothing in the 
regulation that provides for a stay of the VAOGC's final 
decision pending completion of administrative and/or judicial 
review.

The Board notes in this regard that a decision to terminate 
accreditation by the VAOGC necessarily connotes a finding of 
extreme malfeasance and/or extreme incompetence in the 
representation of claimants.  In this case, the VAOGC and the 
Board have found by clear and convincing evidence that the 
appellant solicited, contracted for, charged and received 
fees from claimants not in accordance with law, and that the 
appellant used misleading and deceptive practices in an 
attempt to induce payment of a fee by a claimant; the grant 
of a stay at this point would be inconsistent with the very 
nature of these findings.

The appellant's practices, if continued for the months and 
years associated with full administrative and judicial 
appellate review, would expose veterans or other claimants to 
the risk of actual harm, and it would accordingly be contrary 
to the best interests of VA's client community.  Further, 
during the pendency of appellate review the appellant is not 
deprived of his livelihood in pursuing any other field of 
law.   Equitable balance of interests accordingly weighs 
against the grant of a stay.   



ORDER

Restoration of accreditation to represent claimants before VA 
is denied.

A stay of cancellation of accreditation to represent 
claimants before VA, pending completion of all administrative 
and judicial review, is denied.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


